DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (figs. 1A-1C, 2A-2D, 3A-3C, 6A) in the reply filed on 22 August 2022 is acknowledged.
Specification
The use of the terms OrthoClear® and ClearCorrect™ in para. 0005 and UDESIGN® in paras. 0010 and 0025, which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claims 1, 7, and 9-10 the term “active interface surface” is not present in the specification.
In claims 1, 7, and 11 the term “securement surface” is not present in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as claim 7 does not recite the limitation “the first component”. Claim 9, which is dependent on claim 8, is similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Widu (U.S. Publication No. 2014/0178830 A1) in view of Minium (U.S. Publication No. 2009/0117510 A1).


    PNG
    media_image1.png
    482
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    769
    540
    media_image3.png
    Greyscale

In regards to claim 1, Widu discloses an orthodontic bracket assembly (figs. 1, 8-9) comprising a main body (main body in annotated fig. 8b) having an active interface surface (interface surface in annotated fig. 8b) for effecting a specified movement in an orthodontic treatment (para. 0029) and having a contact surface (contact surface in annotated fig. 8b) opposite to the active interface surface (interface surface in annotated fig. 8b) wherein the main body further defines a wire slot (1S) extending transversely therethrough (see fig. 8c), and wherein a wire is positionable within the wire slot in a secured position (para. 0059).
Widu fails to disclose a contact surface for placement against a securement surface and when the main body is secured upon the securement surface.
However, Minium teaches (figs. 13-19) a contact surface (contact surface in annotated fig. 15) for placement against a securement surface (securement surface in annotated fig. 15) and when the main body (4) is secured upon the securement surface (securement surface in annotated fig. 15; para. 0008).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widu to incorporate the teachings of Minium and provide a contact surface for placement against a securement surface and when the main body is secured upon the securement surface. Doing so would allow for the bracket to be repositioned on a base without having to remove and re-adhere the base to the tooth.
In regards to claim 2, Widu in view of Minium teaches the invention substantially as claimed. Widu further teaches an assembly (figs. 1, 8-9) wherein the wire slot (1S) is defined to be transverse to a longitudinal axis (longitudinal axis of annotated fig. 8a) of the main body (see annotated fig. 8a).  
In regards to claim 3, Widu in view of Minium teaches the invention substantially as claimed. Widu further teaches an assembly (figs. 1, 8-9) wherein the main body (main body in annotated fig. 8b) is configured as an attachment having at least one active surface for contacting against an aligner (paras. 0009, 0029, 0042).  
In regards to claim 4, Widu in view of Minium teaches the invention substantially as claimed. Widu further teaches an assembly (figs. 1, 8-9) further comprising a covering (1F) configured to retain the wire within the wire slot (1S) (para. 0059).  
In regards to claim 5, Widu in view of Minium teaches the invention substantially as claimed. Widu fails to teach an assembly further comprising a first component having a contact surface for attachment against a surface of a crown and the securement surface for placement against the contact surface of the main body.  
However, Minium teaches an assembly (figs. 13-19) further comprising a first component (2) having a contact surface (1st component contact surface in annotated fig. 15) for attachment against a surface of a crown (para. 0012) and the securement surface (securement surface in annotated fig. 15, para. 0008) for placement against the contact surface (contact surface in annotated fig. 15) of the main body (4).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widu to incorporate the further teachings of Minium and provide an assembly further comprising a first component having a contact surface for attachment against a surface of a crown and the securement surface for placement against the contact surface of the main body. Doing so would allow for the bracket to be repositioned on a base without having to remove and re-adhere the base to the tooth.
In regards to claim 6, Widu in view of Minium teaches the invention substantially as claimed. Widu fails to teach an assembly wherein the main body further comprises one or more registration and/or locking features for alignment with the one or more registration and/or locking features of the first component.  
However, Minium teaches an assembly wherein the main body (4) further comprises one or more registration and/or locking features (40) for alignment with the one or more registration and/or locking features (20) of the first component (2) (para. 0008).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widu to incorporate the further teachings of Minium and provide an assembly wherein the main body further comprises one or more registration and/or locking features for alignment with the one or more registration and/or locking features of the first component. Doing so would allow for the bracket to be repositioned on a base without having to remove and re-adhere the base to the tooth.
In regards to claim 7, Widu in view of Minium teaches the invention substantially as claimed. Widu discloses a method of treatment (figs. 1, 8-9) comprising the at least one main body (main body in annotated fig. 8b) further having an active interface surface (interface surface in annotated fig. 8b) opposite to the contact surface (contact surface in annotated fig. 8b) for effecting a specified movement in an orthodontic treatment (para. 0029); positioning a wire within a wire slot (1S) defined to extend transversely (see fig. 8c) through the main body; and retaining the wire within the wire slot (para. 0059).
Widu fails to disclose a method of treatment comprising attaching a contact surface of at least one main body against a securement surface, and when the main body is secured upon the securement surface.  
However, Minium teaches (figs. 13-19) attaching a contact surface (contact surface in annotated fig. 15) of at least one main body (4) against a securement surface (securement surface in annotated fig. 15), and when the main body (4) is secured upon the securement surface (securement surface in annotated fig. 15; paras. 0008, 0012).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widu to incorporate the teachings of Minium and provide a method of treatment comprising attaching a contact surface of at least one main body against a securement surface, and when the main body is secured upon the securement surface. Doing so would allow for the bracket to be repositioned on a base without having to remove and re-adhere the base to the tooth.
In regards to claim 8, Widu in view of Minium teaches the invention substantially as claimed. Widu further teaches a method further comprising removing the wire from the wire slot (paras. 0026, 0027; see fig. 1).  
Widu and Minium are silent regarding a method further comprising while the at least one main body remains attached against the first component.
Examiner is taking official notice that a method further comprising while the at least one main body remains attached against the first component is inherent. It is inherent in the treatment to remove the wire while leaving the main body attached to the securement surface to have the wire replaced for another wire.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widu/Minium to provide a method of treatment further comprising while the at least one main body remains attached against the first component. Doing so would allow for the bracket to maintain its prior positioning on the tooth.
In regards to claim 9, Widu in view of Minium teaches the invention substantially as claimed. Widu further teaches a method further comprising placing an aligner over the at least one main body (main body in annotated fig. 8b) such that the active interface surface (interface surface of annotated fig. 8b) of the main body contacts at least one surface of the aligner (5) (see fig. 1; paras. 0026, 0027).  
In regards to claim 10, Widu in view of Minium teaches the invention substantially as claimed. Widu further teaches an assembly (figs. 1, 8-9) further comprising at least one aligner (5) positionable into contact against the active interface surface (interface surface in annotated fig. 8b) of the main body (main body in annotated fig. 8b) (see fig. 1).
In regards to claim 11, Widu in view of Minium teaches the invention substantially as claimed. Widu fails to teach a method wherein attaching the contact surface of the at least one main body against the securement surface further comprises: securing a first component against a surface of a crown such that the securement surface is defined along the first component and where the securement surface further defines one or more registration and/or locking features; attaching the contact surface of the at least one main body to the securement surface of the first component via one or more registration and/or locking features; removing the at least one main body from the first component while the first component remains secured to the surface of the crown; and attaching a second component having another orthodontic component for effecting another orthodontic treatment to the first component.
However, Minium teaches (figs. 13-19) a method wherein attaching the contact surface (contact surface in annotated fig. 15) of the at least one main body (4) against the securement surface (securement surface in annotated fig. 15) further comprises: securing a first component (2) against a surface of a crown (para. 0012) such that the securement surface (securement surface in annotated fig. 15) is defined along the first component and where the securement surface further defines one or more registration and/or locking features (20); attaching the contact surface (contact surface in annotated fig. 15) of the at least one main body (4) to the securement surface of the first component via one or more registration and/or locking features (40); removing the at least one main body (4) from the first component (2) while the first component remains secured to the surface of the crown (para. 0008-0009, 0012).
Minium does not explicitly teach the method comprising attaching a second component having another orthodontic component for effecting another orthodontic treatment to the first component, but Minium teaches that a main body (4) can be removed and reattached to the first component (2) (paras. 0008, 0009, 0012), and teaches multiple embodiments of a main body (figs. 13-19). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the method comprising attaching a second component having another orthodontic component for effecting another orthodontic treatment to the first component in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the method comprises attaching a second component having another orthodontic component for effecting another orthodontic treatment to the first component. Doing so would allow for trying different embodiments of brackets on the first component. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772    

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772